Mr. Justice Wilkin delivered .the opinion of the court: This is a proceeding under the third clause of section 97 of the Revenue act. (2 Starr & Curtis, p. 2057.) The assessor of Peoria township for the year 1894 listed and assessed as the property of the Peoria Mercantile Library Association fifty-four feet on Jefferson avenue by one hundred and seventy feet on Main street, being a part of lot 10 in block 13, original town of Peoria, at the sum of $12,700. At the April meeting, 1894, of the board of supervisors of the county the library association presented the following petition: “The undersigned respectfully petition your honorable body to exempt and strike off from the list of taxable property the lot and building known as (describing the property). Said building in fact belongs to, and all its income, of whatever kind, is now and for many years has been, and is, used exclusively for a free public library, and under the second (first) clause of section 2 of the chapter entitled ‘Revenue, ’ is by the statute made exempt from taxation.” Upon the 14th day of July, 1894, the petition coming before the committee on equalization, it was favorably reported by that body, with the recommendation that the prayer be granted, and on the same day the board adopted its report. The county clerk made out and forwarded to the Auditor a statement of all the facts in the case, and he, having decided that the property in question was subject to taxation, files in this court a statement of the facts certified to him by the clerk, with his objections to the decision of the board of supervisors. The reason stated for his decision is, that the statement of facts submitted shows that the library association does not use the property for maintaining a public library, but rents the same to various parties for profit. The Peoria Mercantile Library Association was incorporated February 15, 1865, under a special act of the legislature, its object being, as stated in the charter, to establish and maintain a public library, merchants’ exchange and reading rooms. (See 2 Private Laws of 1865, p. 18.) Prior to the year 1894 it erected a large and expensive building on the ground assessed, and for several years thereafter maintained in the same, and circulated under its rules and regulations, among its patrons, a large library. On March 1, 1882, it disposed of this library to the Peoria Public Library, and from and after that time the Peoria Mercantile Library Association has not owned or operated any library, but has leased quarters in its said building to said Peoria Public Library, and the rents and revenues derived from the property have been used in liquidating an incumbrance placed upon the same for the purpose of erecting the main building, for operating expenses of the building, and repairs thereon. These facts are fully established by the statement of the county clerk, and are in no way controverted. That they fully sustain the Auditor’s decision is impliedly conceded by the failure of the library association to file any argument against it. By section 1 of the Eevenue act all real and personal property in this State is liable to assessment and taxes, except such as is expressly exempted by-section 2. This latter section contains ten clauses, each naming classes of property as exempt. The property in question falls within none of those clauses, nor is it possible by any construction, however strained, to bring it within any of them, whereas the rule is that laws exempting property from taxation are alwajrs to be strictly construed. The decision of the Auditor was clearly right, and it will be affirmed. Affirmed.